Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Yaakoby (US PG Pub No. 2017/0016327) teaches 
A linear reciprocating engine, comprising: 
a cylinder having a first combustion chamber at a first end and a second combustion chamber at an opposing second end; 
a chamber located external to the cylinder; a piston configured to be slidably mounted within the cylinder; 
a piston rod including a first piston rod portion and a second piston rod portion, wherein the first piston rod portion extends through the first combustion chamber and the second piston rod portion extends through the second combustion chamber, and the first piston rod portion or the second piston rod portion extends into the chamber; 
at least one first opening in the first piston rod portion configured to move into and out of the first combustion chamber to selectively communicate gas to the first combustion chamber; and -6-Application No.: 17/195,818 
Attorney Docket No.: 13301.0013-02000 at least one second opening in the second piston rod portion configured to move into and out of the second combustion chamber to selectively communicate gas to the second combustion chamber, 
wherein the piston rod is configured such that when the at least one first opening is outside the first combustion chamber and the at least one second opening is outside the second combustion chamber, pressure buildup occurs in the piston rod, 
However the prior art of record fails to show or adequately teach
and wherein the piston rod includes an interconnecting flow passageway extending through the piston..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747